DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over ENGELHORN (US 10,346,924) in  view of WOODARD (US 2011/0251974).
Regarding claim 1,
ENGELHORN teaches a method for evaluating real estate showing data for a subject property, comprising: 
electronically receiving a subject property (column 7:31-36 teaches transmitting a location or image of a property to a system); 
determining showing data for the subject property (column 12:49-60 teaches retrieving property related information; figure 9 teaches server 902 or 200 in fig. 3); and 
electronically communicating the showing data for the subject property (see step 106 in fig. 1).
Engelhorn fails to expressly teach:
determining a set of comparable properties based on the subject property;
determining showing data for at least one of the set of comparable properties; and 
electronically communicating the showing data for the subject property and the showing data for the at least one of the set of comparable properties.
WOODARD teaches a system for processing real estate property data comprising:
determining a set of comparable properties based on the subject property ([0034]  teaches selecting a set of properties for use in deriving a model and [0035] teaches step 2412, wherein the property record is examined to determine if the property has comparable characteristics as the newly listed property);
determining showing data for at least one of the set of comparable properties ([0041] teaches tracking a certain number of viewings that must have occurred within a specified viewing period,  as well as the number of actual showings); and 
electronically communicating the showing data for the subject property (see figure 10) and the showing data for the at least one of the set of comparable properties (see fig. 6).
Before the effective filing date of the invention, it would have been obvious to modify the system of Engelhorn per the teachings of Woodard, such that it also considers comparable properties and respective showing data, for the purpose of providing data to the user of the Engelhorn system regarding whether or not the listing price of estimated value of the subject property is reasonable, under or overvalued.  
Regarding claim 4,
Woodard teaches determining showing data for the subject property includes determining a number of showings for the subject property (see column 1 of fig. 6).
Regarding claim 5,
Woodard teaches determining the number of showings is performed over a time period ([0041] teaches comparable listings with at least N showings within a time period N).
Regarding claims 6 and 7,
	Though Woodard does not expressly teach that determining showing data includes determining an average showing duration for the at least one of the set of comparable properties performed over a time period, Woodard recognizes a need in the art for considering comparable properties and respective showing data by teaching that this data may be used to rate the listing price of a subject property.  
Therefore, it would have been obvious to modify Engelhorn such that the showing data for comparable properties is also considered, because this too may be considered when determining whether or not the listing price of estimated value of the subject property is reasonable, under or overvalued.  
Regarding claim 8,
Woodard teaches determining showing data for the at least one of the set of comparable properties includes determining a number of showings for the at least one of the set of comparable properties (see column 1 of fig. 6).
Regarding claim 9,
Woodard teaches determining the number of showings is performed over a time period ([0041] teaches comparable listings with at least N showings within a time period N).
Regarding claim 10,
Woodard teaches comparing the showing data for the subject property and the showing data for at least one of the set of comparable properties ([0038] teaches determining a forecast model based upon the number of viewings of a subject and the number of viewings of comparable properties as disclosed in [0041]).
Regarding claim 12,
Woodard teaches comparing is performed by a subsystem that electronically receives the subject property (see 2302 in fig. 1).
Regarding claim 13,
Woodard teaches at least one comparable property relates to at least one of comparable geographical area, comparable price, comparable number of bedrooms, and comparable number of bathrooms ([0034] teaches selecting properties with factors including address, selling price and physical description such as no. of bedrooms per [0035] and [0002] teaches that a description is known to include a no. of bathrooms).
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over ENGELHORN (US 10,346,924) in  view of WOODARD (US 2011/0251974) and further in view of COLANGELO (US 2015/0221054).
Regarding claim 2,
Engelhorn in view of Woodard fails to teach the method as recited in claim 1, wherein the determining showing data for the subject property includes determining an average showing duration for the subject property.
COLANGELO teaches determining showing data for the subject property includes determining an average showing duration for the subject property ([0018] teaches calculating the average duration of a physical visit.)
Before the effective filing date of the invention, it would have been obvious to modify the system of Engelhorn per the teachings of Colangelo as recited in claim 2, since Colangelo teaches that the average showing duration may be utilized to estimate the worth of a property. 
Regarding claim 3,
Colangelo teaches determining the average showing duration for the subject property is performed over a time period (see [0018]).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over ENGELHORN (US 10,346,924) in view of WOODARD (US 2011/0251974) and HUBER (US 2014/0375422).
Regarding claim 11,
Engelhorn in view of Woodard teaches the method as recited in claim 10, but fails to teach that the comparing is performed by a showing application on a handheld device.
HUBER teaches a system relating to physical properties wherein data in communicated in part utilizing a handheld device 702. Before the effective filing date of the invention, it would have been obvious to modify the system of Engelhorn per the teachings of Huber, utilizing a handheld computing device for performing property related comparing, thereby proving the comparing results, as well as other information to a user in a portable means.  
Claims 14-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUBER (US 2014/0375422) in view of ENGELHORN (US 10,346,924) and WOODARD (US 2011/0251974).
Regarding claim 14,
	HUBER teaches a system for evaluating real estate showing data for a subject property, comprising: 
an electronic key box ([0061] teaches that the memory of the electronic lock 100 can include at least a” lockbox open, lockbox close” interaction);
an electronic key server in communication with the electronic key box, the electronic key server including a database that stores showing data associated with the electronic key box ([0091] teaches the server 703 which can generate an access code for the lock 701 as well as a database that stores showing data associated with the electronic key box).
Huber fails to expressly teach:
a buyer server in communication with the electronic key server; a buyer storage system in communication with the buyer server and the electronic key server, the buyer storage system including a database that stores property data; and a listing recommendation server hosting an analytics software application configured to determine a set of comparable properties from the property data stored in the buyer storage system based on a subject property stored in the buyer storage system, and configured to determine showing data for the subject property and at least one of the set of comparable properties.
ENGELHORN teaches a buyer server in communication with the electronic key server (col. 12:49-60 teaches retrieval of property related information; see server 902 in fig. 9 or 200 in fig. 3);  and
a buyer storage system in communication with the buyer server, the buyer storage system including a database that stores property data (see 910 in fig. 9),
Before the effective filing date of the invention, it would have been obvious to combine the teachings of Huber and Engelhorn such that the user of the Huber system is also able to obtain property specific information for the purpose of providing a means by which, in addition to receiving an access code, a user may also receive property-related information from multiple property sources (such as public record databases, websites, or an internal company database).
Huber in combination with Engelhorn, fails to teach: a listing recommendation server hosting an analytics software application configured to determine a set of comparable properties from the property data stored in the buyer storage system based on a subject property stored in the buyer storage system, and configured to determine showing data for the subject property and at least one of the set of comparable properties.
WOODARD teaches a listing recommendation server hosting an analytics software application configured to determine a set of comparable properties from the property data stored in the buyer storage system based on a subject property stored in the buyer storage system, and configured to determine showing data for the subject property and at least one of the set of comparable properties ([0033] teaches a showing system 2302 which uses database 2306 to assemble a model set of comparable properties to use as the basis of a performed analysis; [0041] teaches tracking a certain number of viewings that must have occurred within a specified viewing period,  as well as the number of actual showings).
Before the effective filing date of the invention, it would have been obvious to further modify the system of Huber per the teachings of Woodard, such that it also considers comparable properties and respective showing data, for the purpose of providing data to the user of the Huber system regarding whether or not the listing price of estimated value of the subject property is reasonable, undervalues or overvalued.  
Regarding claim 15,
Huber teaches a handheld device running an agent application (702), the handheld device in electronic communication with the electronic key server and the electronic key box([0091] teaches the server 703 which can generate an access code for the lock 701 as well as a database that stores showing data associated with the electronic key box).
Regarding claim 16,
Huber teaches a handheld device (702) running an agent application, the electronic key box ([0061] teaches that the electronic lock 100may be associated with a lockbox) in communication with the electronic key server (703) via the handheld device.
Regarding claim 17,
Huber teaches that the handheld device is operable to determine a proximity to the electronic key box to determine the showing data ([0075] teaches that a mobile device capable of NFC is configured for access to electronic lock 100, by bringing the electronic device near or into contact with the electronic lock 100.)
Regarding claim 19,
Woodard teaches that the analytics software application compares the showing data for the subject property and the showing data for at least one of the set of comparable properties ([0038] of Woodard teaches determining a forecast model based upon the number of viewings of a subject and the number of viewings of comparable properties as disclosed in [0041]).
Regarding claim 20,
The prior art of record teaches a handheld device (702 in Huber) running a showing application, the handheld device operable to compare the showing data for the subject property and the showing data for at least one of the set of comparable properties([0038] of Woodard teaches determining a forecast model based upon the number of viewings of a subject and the number of viewings of comparable properties as disclosed in [0041]).
Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUBER (US 2014/0375422) in view of ENGELHORN (US 10,346,924) and WOODARD (US 2011/0251974) and further in view of COLANGELO (US 2015/0221054).
Regarding claim 18,
The prior art of record fails to teach the system as recited in claim 17. 
Colangelo teaches that the showing data includes an entry time and an exit time associated with the subject property (claim 43 teaches storing visitor statistics including a visit start time and a visit end time). Before the effective filing date of the invention, it would have been obvious to modify the system of Huber per the teachings of Colangelo, since Colangelo teaches that the average showing duration may be utilized to estimate the worth of a property.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE PENDLETON/Primary Examiner, Art Unit 2689